DETAILED ACTION
This Office Action is in response to the amendment, filed on September 27, 2022.  Primary Examiner acknowledges Claim 1, 3-7, 9-12, and 14-23 are pending in this application, with Claims 1, 7, and 12 having been currently amended, and Claims 16-23 having been newly added.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 7, 9, 12, 14, and 16-23 are rejected under 35 U.S.C. 102 (a)(1)/(a)(2) as being anticipated by Fenney (WO 8606643 A1). 
As to Claims 1, 7, and 12, Fenney discloses an apparatus (Figure 1), comprising a medical ventilator (1, “A respirator (1) has a fan (5) operable at two speeds to permit the respirator to be used either with a first type of filter element (3G) for removing gases (or vapours) or with a second type of filter element (3P) for removing particulate matter.” Abstract, best seen Figure 1) comprising a pressure generator (5, “fan (5)”) configured to provide a pressurized flow of breathable gas to a patient to replace or complement breathing of the patient (via flow of gas through “outlet 7 which will be connected via a flexible hose (not shown) to a respirator mask , hook blouse or the like (not shown worn by a user” (Page 4, Lines 1-10); a body (defined by the combination of 2 and 3a which serve to bound the filter 3) configured to receive a two sided disc particulate filter (3, “a cylindrical filter housing 2 in which a disc-like filter element 3 is intended to locate.  Although not detailed in the drawing, the filter element 3 comprises a casing with a front face 3a in the form of a grill.” Page 4, Lines 25-30) and to removably engage an inlet (via 6, “A fan 5 is provided in the respirator 1 and, in use, serves to draw air (arrows A) through the grid-face 3a of the filter element and pass it via opening 6 through an outlet 7” Page 4, Lines 1-5) of the pressure generator (5), the body (defined by the combination of 2 and 3a which serve to bound the filter 3) forming an orifice (defined by the region upon which 3 received, best seen Figures 1 and 2) configured to conduct the pressurized flow of breathable gas drawn by the pressure generator (5) through the filter (3) to the inlet (6); and a support (4, “The element 3 is located in housing 2 with its face 3a outwards and is held in position by a screw-ring 4 which screws onto housing 2 and engages against the peripheral margin of face 3a” Page 3, Lines 30-35) coupled to the body (defined by the combination of 2 and 3a which serve to bound the filter 3) at or near the orifice (defined by the region upon which 3 received, best seen Figures 1 and 2), the support (4) configured to extend from the body (defined by the combination of 2 and 3a which serve to bound the filter 3), over at least a portion of the orifice  (defined by the region upon which 3 received, best seen Figures 1 and 2 - “The element 3 is located in housing 2 with its face 3a outwards and is held in position by a screw-ring 4 which screws onto housing 2 and engages against the peripheral margin of face 3a” Page 3, Lines 30-35) and toward the filter (3) and support (“held in position by the screw ring 4” ) the filter (3), the support (4) configured to resist collapse of the filter (3) into the orifice (defined by the region upon which 3 received, best seen Figures 1 and 2) caused by the pressurized flow of breathable gas flowing through the filter (3) to the pressure generator inlet (6); wherein the body (defined by the combination of 2 and 3a which serve to bound the filter 3) is configured to couple with the inlet (6) on a first side of the body (region closest to 2 and 6 - defined by the combination of 2 and 3a which serve to bound the filter 3) and received a first side of the filter (region adjacent to 2 and 6 - 3) on a second side of the body (region closest to 3a - defined by the combination of 2 and 3a which serve to bound the filter 3) opposite the first side of the body (region closest to 2 and 3a - defined by the combination of 2 and 3a which serve to bound the filter 3), and wherein the support (4) is a protrusion (via threaded connections) configured to extend from the second side of the body (region closest to 3a - defined by the combination of 2 and 3a which serve to bound the filter 3) and resist collapse of the filter. 
Regarding the features of the “support extending from the body at or near a periphery of the orifice, the support configured to extend from the body, over at least a portion of the orifice, and toward the filter… wherein the support is a protrusion configured to extend from the second side of the body…”, pursuant to the interpretation of the Primary Examiner, the support (4) extend from the body (defined by the combination of 2 and 3a which serve to bound the filter 3) at or near a periphery of the orifice (defined by the region upon which 3 received, best seen Figures 1 and), the support (4) configured to extend from the body (defined by the combination of 2 and 3a which serve to bound the filter 3), over at least a portion of the orifice (defined by the region upon which 3 received, best seen Figures 1 and) and toward the filter (3), wherein the support (4) is a protrusion configured to extend from the second side of the body, as reproduced below for Applicant’s convenience:

    PNG
    media_image1.png
    802
    815
    media_image1.png
    Greyscale

In light of the aforementioned Primary Examiner identified features of Figures 1 and 2, it is unequivocally clear that the support (4) is threaded onto the body (the combination of 2 and 3a), wherein the body (the combination of 2 and 3a) houses the filter (3) within the orifice (defined as the opening in 2 which receives the filter 3) such that the filter has a first side (proximate to the inlet 6 - wherein filter 3 is received into 2) and a second side (proximate support 4 and “casing…grill” 3a) which corresponds to the first side of the body (proximate to the inlet 6 - wherein filter 3 is received into 2) and the second side of the body (proximate support 4 and “casing…grill” 3a), respectively. The threaded orientation of the support (4) provides a protrusion that extends from the body (the combination of 2 and 3a), more specifically the second side of the body (proximate support 4 and “casing…grill” 3a), at or near the periphery of the orifice (defined as the opening in 2 which receives the filter 3) and supports the placement of the filter (3).  Consequently, the claimed invention meets the current claim listing. 
As to Claims 3, 9, and 14, Fenney discloses the two-sided disc particulate filter (“a cylindrical filter housing 2 in which a disc-like filter element 3 is intended to locate.  Although not detailed in the drawing, the filter element 3 comprises a casing with a front face 3a in the form of a grill.” Page 4, Lines 25-30) is a pancake filter.  In this, the filter (3) is configured in a flat and cylindrical shape complementary to the “cylindrical filter housing 2” such that it is sandwiched flat similar to a pancake between the base of the housing (2) adjacent to the pressure generator inlet (6) and the front grill (3a) adjacent to the support (4); thus, enabling a threaded connection via the housing (2) and the support (4) intermesh the components of the apparatus in a unitary fashion.   It should be noted although Fenney discloses various constructions of the filter, as shown in Figure 3 the configuration of 3G - “filter elements 3G (for filtering toxic gases or vapours)” has a uniformly continuous flat disc surface (Page 4, Lines 15-20; also see: Line 30 “the inner face of elements 3G are flat”. 
As to Claims 16, 19, and 22, Fenney discloses the two-sided disc particulate filter (“a cylindrical filter housing 2 in which a disc-like filter element 3 is intended to locate.  Although not detailed in the drawing, the filter element 3 comprises a casing with a front face 3a in the form of a grill.” Page 4, Lines 25-30) is a pancake filter.  Regarding the limitations to “continuous disc shape”, Fenney discloses various constructions of the filter, as shown in Figure 3 the configuration of 3G - “filter elements 3G (for filtering toxic gases or vapours)” has a uniformly continuous flat disc surface (Page 4, Lines 15-20; also see: Line 30 “the inner face of elements 3G are flat”. 
As to Claims 18 and 21, Fenney discloses responsive to being received by the body (defined by the combination of 2 and 3a which serve to bound the filter 3), the first side of the pancake filter (region adjacent to 2 and 6 - 3) engages (upon insertion) the second side of the body (region closest to 3a - defined by the combination of 2 and 3a which serve to bound the filter 3), and -2-AmendmentApp Serial No. 16/465,369Docket Number 2016P01120WOUSthe protrusion (via threaded connections) extends from the second side of the body (region closest to 3a - defined by the combination of 2 and 3a which serve to bound the filter 3) over at least a portion of the orifice (defined by the region upon which 3 received, best seen Figures 1 and 2) towards a central axis of the orifice (defined by the region upon which 3 received, best seen Figures 1 and 2).
As to Claims 17, 20 and 23, Fenney discloses the pancake filter (3) covers the orifice (defined by the region upon which 3 received, best seen Figures 1 and 2) and the body (defined by the combination of 2 and 3a which serve to bound the filter 3) directs substantially all of the pressurized flow of the breathable gas through the pancake filter (3); the pressure generator (5) configured to provide the pressurized flow of breathable gas up to about 40 cmH20 at up to about 225 lpm.  Regarding the operation, Fenney discloses “Typically in excess of 120 litres per minute through a filter into a mask, hood or blouse to maintain a slight positive pressure - typically l-2m bars - therein. Such respirators are used for removing particulate matter from air and for this purpose the filter will typically be of fluted paper.” (Page 1, Lines 10-15 - Please note: 2 mBars is approximately 2 cm of water).  Additionally, Fenney discloses flow rates of 10-100 LPM but more usually 50-60 LPM.  As these limitations meet the claim limitation of up to about 40 cmH2O and 225LPM without extending past that limit, it appears the apparatus of Fenney is inherently capable of the operational requirements of the claimed invention. 

Allowable Subject Matter
Claims 4-6, 10, 11, and 15 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter: 
The prior art made of record does not appear to disclose, teach, or fairly suggest the construction of the protrusion of the support component as claimed in independent Claims 4 and 10 wherein “protrusion extends past the first side of the pancake filter into an inside of the pancake filter to support the second, opposite, side of the pancake filter from the inside”.
The prior art made of record does not appear to disclose, teach, or fairly suggest the construction of the protrusion of the support component as claimed in independent claims 5, 6, 11, and 15 having the features of “three arcuate members, an individual arcuate member having one end coupled to an edge of the inlet orifice at or near the second side of the body and an opposite end coupled to the other arcuate members in a protruding position relative to the second side of the body.”

Response to Arguments
Applicant's arguments, filed on September 27, 2022, have been fully considered but they are not persuasive.   Applicant asserts the prior art made of record does not disclose or teach the specific construction and relationship as recited including the features of “support extending from the body at or near a periphery of the orifice, the support configured to extend from the body, over at least a portion of the orifice, and toward the filter… wherein the support is a protrusion configured to extend from the second side of the body…”.  Primary Examiner respectfully disagrees and reiterates the rejection of the claims under Fenney (WO 8606643 A1). 
Regarding the features of the “support extending from the body at or near a periphery of the orifice, the support configured to extend from the body, over at least a portion of the orifice, and toward the filter… wherein the support is a protrusion configured to extend from the second side of the body…”, pursuant to the interpretation of the Primary Examiner, the support (4) extend from the body (defined by the combination of 2 and 3a which serve to bound the filter 3) at or near a periphery of the orifice (defined by the region upon which 3 received, best seen Figures 1 and), the support (4) configured to extend from the body (defined by the combination of 2 and 3a which serve to bound the filter 3), over at least a portion of the orifice (defined by the region upon which 3 received, best seen Figures 1 and) and toward the filter (3), wherein the support (4) is a protrusion configured to extend from the second side of the body, as reproduced below for Applicant’s convenience:

    PNG
    media_image1.png
    802
    815
    media_image1.png
    Greyscale

In light of the aforementioned Primary Examiner identified features of Figures 1 and 2, it is unequivocally clear that the support (4) is threaded onto the body (the combination of 2 and 3a), wherein the body (the combination of 2 and 3a) houses the filter (3) within the orifice (defined as the opening in 2 which receives the filter 3) such that the filter has a first side (proximate to the inlet 6 - wherein filter 3 is received into 2) and a second side (proximate support 4 and “casing…grill” 3a) which corresponds to the first side of the body (proximate to the inlet 6 - wherein filter 3 is received into 2) and the second side of the body (proximate support 4 and “casing…grill” 3a), respectively. The threaded orientation of the support (4) provides a protrusion that extends from the body (the combination of 2 and 3a), more specifically the second side of the body (proximate support 4 and “casing…grill” 3a), at or near the periphery of the orifice (defined as the opening in 2 which receives the filter 3) and supports the placement of the filter (3).  Consequently, the claimed invention meets the current claim listing in spite of the newly added limitations of “support extending from the body at or near a periphery of the orifice”.
Although Primary Examiner appreciates Applicant’s amendments, it is clear turning to the disclosure of the instant invention there are differences between the prior art made of record and the instant invention.  In particular, one such difference is the structure and location of the orifice and the support with respect to the body, wherein as seen in Figure 3 of the instant invention, the support/protrusion is concentrically interiorly located.  This feature is best represented in allowed Claims 4 and 10 which recites wherein “protrusion extends past the first side of the pancake filter into an inside of the pancake filter to support the second, opposite, side of the pancake filter from the inside”. An additional feature is the structure and shape of the support/protrusion having multiple arcuate shapes.  This feature is best represented in allowed Claims 5, 11, and 15 which recites the features of “three arcuate members, an individual arcuate member having one end coupled to an edge of the inlet orifice at or near the second side of the body and an opposite end coupled to the other arcuate members in a protruding position relative to the second side of the body.”  
In light of each of these aforementioned claims as indicated allowable at the Non-Final Rejection, mailed July 15, 2022 and reiterated herewith in the Final Rejection, show features that would overcome the prior art made of record as the structure and relationship as claimed cannot be achieved by Fenney (WO 8606643 A1).  Pursuant to allowed claims - Claims 5, 11, and 15 Fenney cannot include three acruate members having the structure and relationship as claimed - as to do so would be hindsight as there is no teaching, motivation or suggestion for this modification without having been gleaned from Applicant’s disclosure; and with respect to allowed claims - Claims 4 and 10 Fenney cannot provide an orientation wherein the first side of the filter engages the second side of the body whereby the protrusion extends past the first side of the pancake filter into an inside of the pancake filter to support the second, opposite, side of the pancake filter from the inside - as the support/protrusion cannot both have the first side of the filter engaging the second side of the body and also  the support/“protrusion extends past the first side of the pancake filter into an inside of the pancake filter to support the second, opposite, side of the pancake filter from the inside” as the orientation of the support/protrusion is external the body in Fenney.  Either of the features as previously indicated in the  Non-Final Rejection, mailed July 15, 2022, would overcome the prior art made of record and place the application into condition for allowance.
Yet, Applicant’s reliance on “a periphery of the orifice” without suitable structure to support the construction and orientation of how the orifice and support/protrusion relate to the filter in an concentrically interiorly location to the body does not preclude or prevent the interpretation of the Primary Examiner as provided herewith. 
Applicant is invited to incorporate the allowable subject matter as indicated in the Non-Final Rejection, mailed July 15, 2022, and/or provide additional structural features by filing an After Final Consideration Pilot 2.0 - https://www.uspto.gov/patents/initiatives/after-final-consideration-pilot-20.
Nevertheless, in light of the aforementioned reasoning the non-final rejection of the claims is maintained and made FINAL.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNETTE F DIXON whose telephone number is (571)272-3392. The examiner can normally be reached M-F 9-5 EST with flexible hours.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra D Carter can be reached on 571-272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANNETTE FREDRICKA DIXON
Primary Examiner
Art Unit 3782


/Annette Dixon/Primary Examiner, Art Unit 3785